DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20160039982A) in view of Kim et al. (KR 20150032014A). The English machine translations of Park et al. and Kim et al. are attached and are cited below.
Regarding Claim 1, Park et al. teaches a negative electrode for a lithium secondary battery, the negative electrode comprising a negative electrode current collector and a negative electrode active material layer disposed on the negative electrode current collector (Para. [0066-0067]) wherein the negative electrode active material layer comprises a graphite-based active material, a silicon oxide (i.e. silicon-based active material) (Para. [0113])  a conductive agent (i.e. first conductive material) (Para. [0060]), and a first cellulose-based compound and a second cellulose-based compound of different weight average molecular weights (Para. [0113]).
Park et al. does not teach the average particle diameters of the graphite-based active material and the silicon-based active material. 
However, Kim et al. teaches a negative electrode active material for a lithium secondary battery including silicon-based particles and graphite (Para. [0014], [0031]) wherein the silicon-based particles have an average particle diameter (D50) of 0.01 micrometers to 10 micrometers (10 nm to 10,000 nm, overlapping with the claimed range) (Para. [0041]) and graphite with an average particle diameter (D50) of 20 micrometers (within the claimed range) (Para. [0071]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the silicon-based particles and graphite-based active material of Kim et al. to incorporate the teaching of the average particle diameters of Kim et al., as the silicon-based particles with an average particle diameter of 0.01 micrometers to 10 micrometers would provide improved efficiency and lifespan characteristics (Para. [0014], [0021], [0042]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 2, Park et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Kim et al. further teaches the mixing ratio of the silicon nanoparticles to carbon particles from 1:1 to 1:50 (i.e. 100 parts by weight silicon nanoparticles to 100 parts by weight of the graphite-based compound, to 2 parts by weight silicon nanosilicon particles to 100 parts by weight of the graphite-based compound, within the claimed range) (Para. [0044]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio of silicon nanoparticles with respect to graphite-based active material to incorporate the teaching of the mixing ratio of the silicon nanoparticles to carbon particles from 1:1 to 1:50 as taught by Kim et al., as it would improve the electrical conductivity of the negative electrode active material (Para. [0045]) 
Regarding Claim 3, Park et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Park et al. further teaches the conductive agent (i.e. the first conductive material) includes any one or a mixture of two or more selected from the group consisting of carbon nanofibers, carbon nanotubes and carbon nanorods (Para. [0045]).
Regarding Claim 4, Park et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Park et al. further teaches the conductive agent has a diameter of 0.01 to 1 micrometer (10 nm to 1,000 nm, overlapping with the claimed range). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 5, Park et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Park et al. teaches the conductive agent includes any one of or a mixture of two or more  selected from the group consisting of carbon nanofibers (i.e. in the form of a fiber) (Para. [0045]) wherein the conductive agent has a diameter (i.e. width of a fiber) of 0.01 to 1 micrometer (10 nm to 1,000 nm, overlapping with the claimed range). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 6, Park et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Park et al. teaches the conductive agent includes a mixture of two or more (i.e. a first and a second conductive material) selected from the group consisting of carbon nanofibers, carbon nanotubes and carbon nanorods (Para. [0045]).
Regarding Claim 7, Park et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 6 as explained above. 
Park et al. teaches the conductive agent includes a mixture of two or more (i.e. a first and a second conductive material) selected from the group consisting of carbon nanofibers, carbon nanotubes and carbon nanorods (Para. [0045]), wherein the first is a carbon nanofingers and the second is a carbon nanotube (i.e. a carbon-based material).
Regarding Claim 8, Park et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Park et al. further teaches a second cellulose compound having a weight average molecular weight of 200,000 g/mol (200,000 Da) (i.e. a first cellulose-based compound) (Para. [0113]) and a first cellulose-based compound having a weight average molecular weight of 2,000,000 to 3,000,000 g/mol (2,000,000 to 3,000,000 Da) (i.e. a second cellulose-based compound) (Para. [0022]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 9, Park et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Park et al. further teaches the negative electrode active material comprising a binder (Para. [0065], line 46).
Regarding Claim 10, Park et al. as modified by Kim et al. teaches all of the elements of the negative electrode in claim 1 as explained above. 
Park et al. further teaches a lithium secondary battery comprising the negative electrode (Para. [0115]). 
Regarding Claim 11, Park et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Park et al. teaches a first prepared by first mixing a silicon oxide-based first negative active material and a first cellulose-based compound having a weight average molecular weight of 2,000,000 to 3,000,000 g/mol (2,000,000 to 3,000,000 Da) (i.e. a second cellulose-based compound) (Para. [0010]), and preparing a second mixture by adding graphite-based negative active material, a second cellulosic compound having a weight average molecular weight of 200,000 to 300,000 g/mol (200,000 to 300,000 Da) (i.e. a first cellulose-based compound), a conductive agent (i.e. a first conductive material) (Para. [0010]) and a solvent (Para. [0051]) forming a negative electrode active material slurry and forming a negative electrode active material layer by applying the negative electrode active material slurry on a current collector (Para. [0071]). As all of the ingredients are taught, any order of mixing ingredients is prima facie obvious. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) See MPEP §2144.04(IV)C. 
Park et al. does not teach the average particle diameters of the graphite-based active material and the silicon-based active material. 
However, Kim et al. teaches a negative electrode active material for a lithium secondary battery including silicon-based particles and graphite (Para. [0014], [0031]) wherein the silicon-based particles have an average particle diameter (D50) of 0.01 micrometers to 10 micrometers (10 nm to 10,000 nm, overlapping with the claimed range) (Para. [0041]) and graphite with an average particle diameter (D50) of 20 micrometers (within the claimed range) (Para. [0071]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the silicon-based particles and graphite-based active material of Kim et al. to incorporate the teaching of the average particle diameters of Kim et al., as the silicon-based particles with an average particle diameter of 0.01 micrometers to 10 micrometers would provide improved efficiency and lifespan characteristics (Para. [0014], [0021], [0042]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 12, Park et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 11 as explained above. 
Park et al. further teaches adding a binder into the negative electrode active material slurry (Para. [0065], line 46).
Regarding Claim 13, Park et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 11 as explained above. 
Park et al. further teaches a mixture comprises the silicon-based particles in an amount of 38.4 g, the first conducive agent, carbon nanofibers, in an amount of 1 g, and second cellulosic compound (i.e. the first cellulose-based compound) in an amount of 0.32 g and thus a weight ratio of 38.4:1:0.32 (Para. [0113]). As all of the ingredients are taught, any order of mixing ingredients is prima facie obvious. See MPEP §2144.04(IV)C.
Regarding Claim 14, Park et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 11 as explained above. 
Park et al. further teaches the mixture includes a conductive agent (Para. [0009]) wherein the conductive agent includes a mixture of two or more (i.e. a first and a second conductive material) selected from the group consisting of carbon nanofibers, carbon nanotubes and carbon nanorods (Para. [0045]). As all of the ingredients are taught, any order of mixing ingredients is prima facie obvious. See MPEP §2144.04(IV)C.
Regarding Claim 15, Park et al. as modified by Kim et al. teaches all of the elements of the current invention in claim 14 as explained above. 
Park et al. further teaches a mixture comprises the graphite-based particles in an amount of 57.6 g (or 57.6% by weight) Para. [0113]), first cellulosic compound (i.e. the second cellulose-based compound) in an amount of 1 to 10% by weight (Para. [0025]), the conducive agent (in this case comprising the first and second conductive agent) in an amount of 1 to 15% by weight (Para. [0046]) and thus, the amount of the second conductive material is below 15% by weight, and thus a weight ratio of 57.6:1 to 10:1 to 15 (overlapping with the claimed range). As all of the ingredients are taught, any order of mixing ingredients is prima facie obvious. See MPEP §2144.04(IV)C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729